Knowlton, C. J.
The principles applicable to this case were discussed in Tabbut v. American Ins. Co. 185 Mass. 419, and the facts in the two cases are almost identical. There is one important difference between them, affecting the interest of the plaintiff and the amount for which the defendant is liable. In that case, as in this, the plaintiff “ had a possessory right, founded on a conditional sale, with the privileges pertaining to it which are given by the R. L. c. 198, §§ 11-13.” Upon the facts agreed, and in the absence of anything to show that her right was otherwise valuable, it was held that she could recover only the sums that she had paid as a part of the price of the property, together with interest thereon.
In the present case the contract contains an additional stipulation, namely, that the lessee is “to be held liable for loss or damage by fire or otherwise.” Inasmuch as the plaintiff is liable to the owner under her contract for the destruction of the piano by fire, her insurable interest as a vendee under a conditional sale extends not only to the amount of her advancements towards the purchase, but also to her liability for the possible destruction of the property by fire.
The rulings requested should have been given. See Phœnix Ins. Co. v. Erie & Western Transportation Co. 117 U. S. 312, 323 ; Boyle v. American Ins. Co. 181 Mass. 139.

Exceptions sustained.